      Case 5:19-cv-00163-DPM Document 69 Filed 05/05/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

KELON JACKSON
ADC #155270                                                  PLAINTIFF

v.                       No. 5:19-cv-163-DPM

POWELL, Sergeant, Tucker Unit;
COPELIN, CO, Tucker Unit; THOMPSON,
CO, Tucker Unit; HARRELL BERRYHILL, CO,
Tucker Unit; RILEY, Lieutenant, Tucker Unit;
KIMBERLY HOFMANN, HSA, Tucker Unit;
DAVIS, Nurse, Tucker Unit; GRISWOLD,
APN/NP, Tucker Unit; and MCGLAWN,
Nurse, Tucker Unit                                       DEFENDANTS

                             JUDGMENT
     Jackson's complaint is dismissed without prejudice.



                                 D.P. Marshall Jr.
                                 United States District Judge
